DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17, 18 and the claims depending therefrom are objected to because of the following informalities:  
	Claim 17 line 12 “warps” should be corrected to “wraps” for the sake of clarity.  
	Claim 18 line 2 “warp” should be corrected to “wrap” for the sake of clarity.
	Claim 18 line 12 “warps” should be corrected to “wraps” for the sake of clarity. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US10149796B1 to Souney (hereinafter “Souney”).
Regarding claim 1, Souney discloses a compression device comprising (Fig. 1 shows the device): 
	a main body comprising (Fig. 1 pressure supply and control unit 108):
	an air pump (Fig. 5 pump 201; Col. 3 lines 36-37); and
	a valve assembly connected to the air pump and comprising (Fig. 5 4-valve manifold system 200):
	a manifold connected to the air pump (Fig. 5 mounting block 502); 
	the manifold comprising; an inlet connected to the air pump (Fig. 5 pump 201, mounting block 502; Examiner notes there is naturally an inlet between the pump and mounting block to convey the fluid flow); and
	a plurality of outlets communicating with the inlet (See annotated Fig. 5);
	a plurality of of first valves connected to the outlets (Examiner notes the first valves are taken to be valves 3 (206) and 4 (208)); 
	a plurality of air connectors connected to the first valves respectively (See annotated Fig. 5; Examiner notes the “first valves” are taken to be valves 3 (206) and 4 (208)); 
	at least one wrap configured to wrap a human limb and comprising (Fig. 1 compression garment 102, 104):
	an air bag forming an enclosed inner space to receive the human limb, and the air bag comprising (Col. 8 lines 12-14 disclose an internal air bladder within compression garments; Examiner notes the compression garment 102/104, and therein, the air bag wrap the human limb):
	a plurality of pockets isolated from each other and connected to the air connectors respectively (Col. 8 lines 14-17 disclose there may be a plurality of chambers; Examiner notes the garment is connected to the pressure supply and control unit 108 via the valve/air connector interface).

    PNG
    media_image1.png
    458
    602
    media_image1.png
    Greyscale

Regarding claim 2, Souney discloses the compression device as claimed in claim 1, and further discloses wherein the valve assembly further comprises: a plurality of second valves connected to the air connectors respectively, and selectively connecting the air connectors to an exterior environment (Fig. 5 valves 1 & 2 (202 & 204); Examiner notes that valves 1 & 2 are selectively expose connectors to an external environment based on whether or not the valves open; Col. 4 lines 24-29 disclose the valves 202 and 204 may vent to atmosphere depending on power to the machine, thus the valves selectively connect the machine to the external environment).
Regarding claim 4, Souney discloses the compression device as claimed in claim 1, and Souney further discloses wherein the valve 9assembly further comprises:  10a pressure sensor connected to the air connectors (Fig. 2 pressure sensor 212). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Souney in view of US2014/0200464A1 to Webster et al. (hereinafter “Webster”).
Regarding claim 7, Souney discloses the compression device as claimed in claim 1, but does not disclose a reserving bag configured to contain water 20wherein 21the main body further comprises: 22a water pump connected to the reserving bag, and 23each one of the at least one wrap further comprises  at least one water bag mounted on an inner wall of the inner 15space of the air bag and connected to the water pump.  However, Webster demonstrates it was known in the art before the effective filing date of the claimed invention to use a compression device which has a reservoir containing water (Fig. 1 reservoir 131; Paragraph 0029 discloses the reservoir may hold water), a water pump connected to the reservoir, and the patient wrap has a water bag mounted on an inner wall of the inner space of the air bag (Fig. 1 circulation pump 132 is taken to be the water pump, patient unit 110 is a wrap, Duct 112 is surrounded by and mounted to bladder 118; Paragraph 0025 discloses the duct channels fluid thus serving as a water bag).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include the water containment and pumping through the garment, as taught by Webster, in order to deliver temperature change to the patient (Paragraph 0025).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Souney in view of Webster and in further view of US10219972B1 to Stockton (hereinafter “Stockton”).
Regarding claim 9, Souney in view of Webster discloses the compression device as claimed in claim 7, and Webster further discloses a bag body (Fig. 1 duct 112). Souney in view of Webster does not explicitly disclose partitions mounted in the bag body which defines a winding flow path, however Stockton demonstrates it was known in the art before the effective filing date of the claimed invention to use a bladder with partitions (Fig. 2 bladders 430 are mounted within main panel 420; Examiner notes the divisions between the pockets naturally form a winding flow path, as the flow path is not linear).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a bladder with partitions defining a winding flow path, as taught by Stockton, in order to allow flexibility to wrap around the leg of a user (Col. 4 lines 45-48). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Souney in view of US10219972B1 to Stockton.
Regarding claim 11, Souney discloses the compression device as claimed in claim 1, but does not disclose wherein the pockets 23are arranged in a line and each one of the packets is capable of enclosing a part of the human limb. However, Stockton demonstrates it was known in the art before the effective filing date of the claimed invention to use bladders arranged in a line which can enclose a limb (Fig. 2 shows the bladders 430 are arranged in a line and are able to wrap around the human leg). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bladder of Souney to have multiple pockets in a line, as taught by Stockton, to provide a wave-like compression of the legging bladders to squeeze the user’s calf (Col. 4 lines 9-10). 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Souney in view of US20100081974A1 to Vess (hereinafter “Vess”).
Regarding claim 13, Souney discloses the compression device as claimed in claim 1, but does not disclose a 5tube assembly comprising 6an integration connector; comprising 7a plurality of first spouts  and a plurality of second spouts each one of the second spouts 9communicating with one of the first spouts	10a plurality of first tubes, each one the first tubes connecting to a 11respective one of the first spouts and a respective one of the air connectors; and 	12a plurality of second tubes, each one of the second tubes connecting to 13a respective one of the second spouts and a respective one of the pockets. However, Vess demonstrates it was known in the art before the effective filing date of the claimed invention to use a connector with spouts and tubes on both sides in communication with an air pump and bladders (Fig. 1 portable controller unit 14 contains tube assembly; Fig. 3 mount 32 and base 58 make up integration connector, male connectors 40 serve as the first spouts, female connectors 38 serve as second spouts; Examiner notes that Webster’s dictionary defines spout to mean a pipe or conductor through which liquid is carried, internal outlet plenums 62 are the plurality of first tubes which are connected to the male connectors (first spouts), inlet passages 44 serve as the plurality of second tubes which are connected to the female connectors (second spouts)). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of Souney between the compression sleeve and control box to include a detachable connector with tubes on both sides, as taught by Vess, in order to selectively provide from an air pump through the connector to the compression device (Paragraph 0004).   
Regarding claim 15, Souney in view of Vess discloses the compression device as claimed in claim 13, and Vess further discloses wherein the integration connector further comprises: a first part, the first spouts mounted on the first part (Fig. 3 base 58 is taken to be first part and has male connectors 40); and  a second part detachably mounted on the first part and the second 5spouts mounted on the second part (Fig. 3 mount 32 is taken to be the second part and has female connectors 38; mount 32 is detachably mounted to base 58 (first part)).  	3	4
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Souney in view of Stockton, as applied to claim 11 above, and further in view of US20190133873A1 to Chase et al. (hereinafter “Chase”).
Regarding claim 19, Souney in view of Stockton discloses the compression device as claimed in claim 11, but does not disclose wherein a contour 12of the air bag is in a boot shape. However, Chase demonstrates it was known in the art before the effective filing date of the claimed invention to use a compression device in the shape of a boot (Paragraph 0047 Pressure applying region 201 may cover the leg and foot; Examiner notes that covering a leg and foot will naturally result in the contour of a boot shape).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a boot shaped compression device, as taught by Chase, to provide pressure to the foot of the user (Paragraph 0047).  
Allowable Subject Matter
Claims 3 and the claims depending therefrom and claim 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to obviate objections in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 3, Souney, the closest prior art of record, discloses the compression device as claimed in claim 2, but does not disclose “wherein each one of the air connectors comprises: a first branch connected to a respective one of the first valves; a second branch communicating with the first branch and connected to a respective one of the second valves; and a third branch communicating with the first branch and the second branch, and connected to a respective one of the pockets of the at least one wrap.” Furthermore, it would not have been obvious to modify Souney with such features. The device of Souney utilizes a manifold system which has parallel valves with a linear path from the inlet/pump through two sets of valves having air connectors to the compression device. To modify Souney to include the three way air connectors with branches in communication would destroy the functionality of Souney as presently constructed, and to modify Souney with these features would require significant redesign of Souney’s interior of the control device. Absent any new prior art reference, it would not have been obvious to one skilled in the art to make such modifications.
	Regarding claim 17, Souney in view of Vess, the closest prior art combination of record, discloses the compression device as claimed in claim 13, however they do not disclose “the integration connector further comprises: 14a trunk part, the first spouts mounted on the trunk part; and 15two branch parts, each one of the branch parts mounted on the 16trunk part and the second spouts mounted on each one of the branch parts; each 17one of the first spouts communicating with a respective one of the second 18spouts on one of the branch parts and a respective one of the second spouts on 19the other one of the branch parts; and  20each one of the second tubes connecting to a respective one of the 21second spouts on each one of the branch part and a respective one of the 22pockets of each one of the warps.”  Furthermore, it would not have been obvious to make such modifications to the device of Souney in view of Vess. The device of Souney as modified by Vess has an integration connector with first and second spouts on two parts (Vess at Fig. 3 base 58 is taken to be first part and has male connectors 40; 3 mount 32 is taken to be the second part and has female connectors 38; mount 32 is detachably mounted to base 58 (first part)), however, there is no need for more branch parts in the integration connector because the connector has two singular pieces which connect in a puzzle-like fashion. To modify this setup to require multiple branching paths would upset the flush interface required for functionality of Souney as modified by Vess, and to make such modifications would require significant redesign of the compression device. Absent any new prior art reference, it would not have obvious to one skilled in the art to make such modifications. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding compression devices and valve setups thereof: US-8591439-B1 to Flood; US-5575762-A to Peeler; US-20190183673-A1 to Chiu; US-20180161199-A1 to Chiu; US-20180098707-A1 to Salamon; US-20170181921-A1 to Wren; US-20170172838-A1 to Brosnan; US-20160317370-A1 to Evans; US-20160206500-A1 to Steinlauf; US-20160100793-A1 to Barak; US-20150224012-A1 to Wright; US-20150141887-A1 to Kawashima; US-20140290795-A1 to Shih; US-20130233531-A1 to Chiu; US-20130014324-A1 to Receveur; US-20110098611-A1 to Flood; US-20040106884-A1 to Bolam; and US-20040054306-A1 to Roth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                  

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785